Citation Nr: 0020387	
Decision Date: 08/03/00    Archive Date: 08/09/00

DOCKET NO.  99-03 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for missing and damaged 
teeth for compensation purposes and for treatment purposes.

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a nose injury.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from November 1945 to June 
1947.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.  The veteran's appeal was received at the Board in 
March 1999.  Thereafter, a statement from the veteran's 
private physician, Robert Rowe, M.D., dated in May 1999, was 
added to the records assembled for appellate review.  Dr. 
Rowe noted that the veteran wanted VA to fix his nose or give 
him a monetary settlement.  There is no indication in the 
records assembled for appellate review that the veteran has 
sought or been denied medical treatment for his service-
connected nasal disorder.  In a statement dated in February 
2000, the veteran raised the matter of entitlement to an 
effective date retroactive to 1947 for his service-connected 
nasal disorder.  This matter has not been addressed by the RO 
and is referred to the RO for its consideration.  38 C.F.R. 
§ 20.200 (1999).

In April 2000 the veteran requested that his case be advanced 
on the docket because of multiple medical conditions.  He 
attached a letter from Dr. Rowe which confirmed that he did 
indeed have many medical problems.  As the Board is 
adjudicating the veteran's appeal at this time, the request 
for advancement on the docket is rendered moot.

Pursuant to the provisions of 38 C.F.R. § 20.1304(c), 
evidence received by the Board must be referred to the RO for 
review and the preparation of a Supplemental Statement of the 
Case unless such procedural right has been waived by the 
appellant or his representative.  Here, there has been no 
such waiver as to the letters from Dr. Rowe.


REMAND

Dental Condition.  A memorandum rating dated in July 1950 
reflects that service connection was established for teeth 
numbered 14 and 15 for outpatient treatment purposes.

In a document entitled conference report and dated in May 
1998, a Decision Review Officer at the RO noted the 
following:  "Teeth 14 and 15 have been established as 
service connected due to trauma."  However, in a subsequent 
Statement of the Case dated in February 1999 the Decision 
Review Officer held that the evidence of record failed to 
show dental injury as a result of trauma during military 
service.  The veteran replied that he had a copy of a VA 
letter which states:  "Rating Decision dated July 6, 1950, 
granted service connection for purposes of teratment (sic) 
for teeth #14-15, due to trauma.  Please contact nearest VA 
Dental Clinic for treatment."  The veteran further stated 
that he should be receiving compensation as well as treatment 
not only for teeth numbered 14 and 15, but also for teeth 
numbered 2 and 4 which had also been damaged.  In a letter 
dated in February 2000, the veteran stated that VA paid his 
private dentist for treatment to teeth numbered 14 and 15 in 
1998 

The veteran has presented two separate dental claims, one for 
compensation for dental problems and one for service 
connection for a dental condition due to trauma for treatment 
purposes.  The Board finds that the records assembled for 
appellate review may not be complete as to the issue of 
entitlement to service connection for dental trauma.  
Additionally, the Board finds that the RO has not addressed 
the veteran's claim for compensation for his service-
connected dental condition in a Statement of the Case or 
Supplemental Statement of the case.  Accordingly, the 
veteran's dental claim must be remanded for additional 
development.

Residuals of Nose Injury.  In May 1997 an examination 
resulted in the following diagnoses:  (1) nasal deformity -- 
cosmetically obvious; and (2) deviated septum with 
obstruction of the right nare with intermittent complete 
obstruction.  

The conference report dated in May 1998 reflects that the 
Decision Review Officer met with the veteran and noted that 
he had a definite abnormality of the nose.  The veteran was 
scheduled for another examination to evaluate his nose 
problems.

Examination in June 1998 revealed deformity of the veteran's 
nose and compromise of breathing in the right nose.

In December 1998 the RO granted service connection for 
residuals of a broken nose and rated this condition as 10 
percent disabling based upon obstruction of the nasal passage 
under Diagnostic Code 6502.

In his substantive appeal, the veteran contended that he 
should be compensated for the nasal deformity as well as for 
his difficulty breathing.  As noted above, the veteran 
submitted letters dated in May 1999 and March 2000 from his 
primary care physician who reiterated that the veteran had a 
deformed nose as well as difficulty breathing.

The RO has rated the residuals of the veteran's nose injury 
as 10 percent disabling under Diagnostic Code 6599-6502, 
indicating a rating by analogy wherein an unlisted condition 
is rated using a diagnostic code for a condition with close 
anatomical localization and analogous symptomatology.  38 
C.F.R. § 4.20.

The 10 percent rating for residuals of nose injury under 
Diagnostic Code 6502 is the maximum allowable benefit under 
that diagnostic code.  However, the Board notes that the 
findings from examinations in May 1997 and March 1998 
included findings not only of nasal obstruction but also of 
an obvious nasal deformity.  The obvious nasal deformity can 
be evaluated by analogy under Diagnostic Code 7800 which 
provides for disfiguring scars of the head or face.  An 
evaluation for disfigurement would involve consideration of a 
separate rating, in addition to the evaluation for the 
respiratory condition that is currently in effect.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (a separate 
rating may be granted for a "distinct and separate" 
disability; that is, "when none of the symptomatology ... is 
duplicative ... or over-lapping.").  "Except as otherwise 
provided in the rating schedule, all disabilities, including 
those arising from a single disease entity, are to be rated 
separately, and then all ratings are to be combined pursuant 
to 38 C.F.R. § 4.25."  In the case of an increased-rating 
claim, the Board is required to consider all potentially 
applicable ratings that might afford the claimant an 
increased rating.

The RO provided no explanation as to why separate ratings 
cannot be assigned for the breathing difficulty and for the 
deformity.  The records assembled for appellate review 
contain no current photographs or adequate description of 
deformity upon which to based a decision as to this matter.  
The Board concludes that due process requires that the RO 
address whether or not the veteran is entitled to a separate 
rating for deformity of the nose in addition to the rating 
currently assigned for breathing difficulty, and if so, the 
rating to be assigned for the deformity.

As this claim has remained open since the original grant of 
service connection for the residuals of nose injury, the RO 
should readjudicate this claim to include consideration and 
discussion of staged ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  In this regard, 
the RO should contact the veteran and 
request that he identify all medical care 
providers who may possess additional 
records of treatment for his nasal and 
dental problems.  The veteran should be 
requested to provide photographs which 
reflect his nasal deformity and a copy of 
the VA letter notifying him of the grant 
of service connection for teeth numbered 
14 and 15 "due to trauma."  He should 
also be requested to provide information 
concerning the dental treatment he 
received in 1998 at VA expense.  After 
obtaining any necessary authorization, 
the RO should obtain and associate with 
the claims file legible copies of 
treatment reports from all sources 
identified which have not previously been 
secured.

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on appeal.  
The RO must specifically address the 
veteran's entitlement to separate ratings 
for breathing problems and nasal 
deformity, his claim for compensation for 
dental disability, and whether service 
connection is in effect for a dental 
condition due to trauma.

If any claim remain denied, the veteran and his 
representative should be furnished a supplemental statement 
of the case which addresses the veteran claim for compen-
sation for his service-connected dental condition.  They 
should be afforded the appropriate period of time within 
which to respond thereto, at their option, as provided by 
governing regulation.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).

